Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Claims 1,4,5,8,11-12,15,18-19 are amended.  Claims 1-20 are pending.
The obviousness double patenting rejections are withdrawn because the Terminal Disclaimer filed on 8/29/22 is approved.
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackrell ( 2010/0297304) in view Peterson ( 3620769) and Klene ( 2012/0321750), the product “ Small chocolate Christmas Snowman” , the recipe for “ chocolate snowman truffles” and the “ Chocolate cup recipe”.
For claim 1, Fackrell discloses a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claims 3,10,17, the shell portion is a chocolate.  For claim 8, Fackrell discloses a method comprising the steps of providing an edible shell, providing a beverage base, providing a thickening composition and sealing the beverage base within the shell. The shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claim 15, Fackrell discloses a method comprising obtaining a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  Dissolving the  shell  into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  Fackrell discloses the edible shell may be any convenient shape; for example, it may be tubular, disc-shape, spherical etc.. ( see paragraphs 0012-0032,0056,0058,0060,0062,0067)
Fackrell does not disclose ingredient including marshmallows and forming first and second shell portions having decorative feature disposed on the surface that is configured to be release and the second shell portion does not include a decorative feature and solid base to which the shell is attached by bonding agent and the base and bonding agent configured to be dissolved as in claims 1,8,15, the portions as in claims 3,10,17, attaching by agent as in claims 4-5,11-12,18-19 and the shape as in claims 2,6,7,14,9,13,16 and 20.
Klene discloses confectionery products comprising outer chocolate shell resembling an Easter egg and inner filling material comprising marshmallow confection.  The shell is made of two molded components carefully joined after the second confection is placed inside the two halves.  The two sides of the shell are melted and welded to each other. ( see paragraphs 0032,0035,0042,0038,0102,0103)
Peterson discloses a marshmallow composition containing thickener such as gelatin, albumin or agar.  ( see col. 1 lines 55-60)
The product “ small chocolate Christmas Snowman” show a chocolate snowman that is decorated with dark, milk and colored chocolate.  The snowman has decorative features such as eyes, nose, hat, scarf and buttons made out of chocolate.
The recipe for “ Chocolate snowman truffles”  teaches to make chocolate snowman by joining separate portions of chocolate balls.  The snowman is decorated with hat but no arm or buttons.
The chocolate cup recipe teaches to make cup and plate out of chocolate.  The cup is placed on the chocolate plate.
Fackrell discloses ingredients such as thickening composition and flavoring are included within the shell.  It would have been obvious to add the marshmallow composition as taught in Peterson as the thickening composition which can also serve as flavoring because hot cocoa is known to be flavored with marshmallows.  Fackrell discloses the shell may be of any convenient shape.  It would have been obvious to one skilled in the art to form the shape of Easter egg by forming two separate portions which are then melted and welded to each other as taught in Klene when desiring a Easter egg shape.  Fackrell also discloses the shape can be a sphere which is a ball.  It would have been obvious to join the multiple spheres to form a snowman as taught in the recipe for chocolate snowman truffles and the product Christmas snowman.  The variation would have been an obvious matter of design choice.  As to the decorative features, the product Christmas Snowman shows external decorative features made of chocolate.  It would have been obvious to one skilled in the art to attach such features when wanting to change the look of the product.  While the product shows decorative features on both parts of the snowman, it would have been an obvious matter of choice to omit the feature on one shell depending on the design wanted for the product.  For instance, the  buttons and the scarf can be removed if a different look is wanted.  Changing the look of a snowman is not unknown in the art.  For instance, the recipe for “ Chocolate snowman truffles” teaches to decorate by adding only hat and nose.  The variation would have been and obvious matter of choice.  Since the external decorative features are made of chocolate, it is obvious the chocolate will melt and dissolve when the shell is melted into heated liquid.  It would have been obvious to put the chocolate figure such as egg or snowman on a base such as the plate shown in the chocolate cup recipe when desiring to obtain different configuration for the product.  Chocolate are known to come in different shapes and configuration as shown in the prior art.  There are the egg shape, snowman, cup, plate etc.. Making the chocolate in various configuration would have been an obvious matter of choice.  Chocolate is known to melt and cause binding.  It would have been obvious to one skilled in the art to bind the shell to the base plate by using melted chocolate when desiring to obtain a secure adhesion to the chocolate configuration to the base plate.  Such variation would have been obvious to one skilled in the art.  Chocolate is known to melt by heat.  Thus, when the base plate is made of chocolate and cause to bind with the shell by melted chocolate, it is obvious the base plate and bonding agent will be configured to melted or dissolved in heated liquid.
Response to Arguments
In the response, applicant argues the new limitation of shell attaching to a solid base by an edible bonding agent.  A new reference is added to show the obviousness of the limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793